DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 does not have proper claim structure in that it is missing a transitional phrase.  It is recommended to applicant to amend claim 7 to read “A combination comprising/consisting of/having/etc.”  See MPEP 608.01(i) and 2111.03.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Towfigh (US 2016/0310252).
Regarding claim 1, Towfigh discloses in Fig. 4 an intraperitoneal insertion member (40) comprising: an inguinal-hernia repair mesh (420 is a mesh; abstract indicates device is for inguinal hernia repair) folded or rolled into an elongated shape (Fig. 4 shows mesh folded into elongate shape); and a cover material (407) that covers an external surface of the mesh (Fig. 4, Para. [0144], indicates cover is on external surface of mesh.
Regarding claim 4, Towfigh discloses the mesh and the cover material are superposed on each other and folded or rolled (Fig. 4, shows cover 407 superimposed on mesh 420, while folded).
Regarding claim 7, Towfigh discloses a combination of an inguinal-hernia repair mesh (420) and a cover material (407) for covering an external surface of the mesh (Fig. 4, shows 407 covering 420) and inserting the mesh into an abdominal cavity (Para. [0144], lines 3-5, can be inserted into periosteum which is in abdominal cavity).

Claim(s) 1, 4, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackburn et al. (US 2015/0250576), hereinafter Blackburn.
Regarding claim 1, Blackburn discloses an intraperitoneal insertion member (10) comprising: an inguinal-hernia repair mesh (12; Para. [0026], lines 6-7, first surface of 12 is mesh) folded or rolled into an elongated shape (Para. [0028], lines 10-12); and a cover material (24) that covers an external surface of the mesh (Para. [0027], cover 24 is on exterior of patch/mesh).
Regarding claim 4, Blackburn discloses the mesh (12) and the cover material (24) are superposed on each other (Fig. 1, shows 24 superposed on 12) and folded or rolled (Para. [0028], lines 10-12).
Regarding claim 5, Blackburn discloses an intraperitoneal-insertion-member housing body (36, mesh/cover is rolled onto 36, therefore housing body of intraperitoneal insertion member) comprising the intraperitoneal insertion member (Fig. 5) according to claim 1 (see rejection of claim 1 anticipated by Blackburn above).
Regarding claim 7, Blackburn discloses a combination of an inguinal hernia repair mesh (12) and a cover material (24) for covering an external surface of the mesh (Para. [0027], cover 24 is on exterior of patch/mesh) and inserting the mesh into an abdominal cavity (Para. [0003], hernia is defect in abdominal wall, therefore would be inserted into abdominal cavity).

Claim(s) 1, 3, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farnsworth et al. (US 2004/0019360), hereinafter Farnsworth.
Regarding claim 1, Farnsworth discloses an intraperitoneal insertion member (Fig. 2) comprising: an inguinal-hernia repair mesh (142; Para. [0019], lines 6-7, can be a mesh) folded or rolled into an elongated shape (Fig. 4B); and a cover material (100) that covers an external surface of the mesh (Fig. 1B, 2, shows cover 100 on surface of mesh 142).
Regarding claim 3, Farnsworth discloses the cover material (100) is a resin sheet (Para. [0041], cover 100 can be a resin).
Regarding claim 4, Farnsworth discloses the mesh (142) and the cover material (100) are superposed on each other (Fig. 2, shows 100 superposed on 142) and folded or rolled (Fig. 4B).
Regarding claim 7, Farnsworth discloses combination of an inguinal hernia repair mesh (142) and a cover material (100) for covering an external surface of the mesh (Fig. 1B, 2, shows cover 100 on surface of mesh 142) and inserting the mesh into an abdominal cavity (Para. [0012], treats hernia therefore enters abdominal cavity).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth in view of Paul (US 2012/0259348).
Farnsworth discloses the invention essentially as claimed as discussed above regarding claim 1.  However, Farnsworth does not disclose the mesh has a surface with a tack.
Regarding claim 2, Paul, in the same art of implantable mesh, teaches in Fig. 4 a mesh (102, which is a knit material therefore mesh) has a surface with a tack (Fig. 4, naps 304 are tack, adhere to tissue), the surface with the tack facing a cover material (naps 304 face cover material 302).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mesh of Farnsworth to include tacks that face toward .

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn in view of Sheetrit et al. (US 2010/0076464), hereinafter Sheetrit, in further view of Oates, II et al. (US 2014/0221917), hereinafter Oates.
Blackburn discloses the invention essentially as claimed as discussed above regarding claim 1 including an intraperitoneal insertion member.  However, Blackburn does not disclose an intraperitoneal insertion member housing body comprising a partition wall that is breakable, and houses a saline solution.
Regarding claims 5 and 6, Sheetrit, in the same art of mesh devices, teaches a kit (Para. [0134] comprising an implant member (Para. [0134], lines 1-3, kit includes implant) wherein the intraperitoneal-insertion-member housing body comprises a partition wall inside thereof (Para. [0134], lines 6-8, saline solution can be held in a syringe, therefore syringe is partition between saline and implant) and houses a saline solution in a state of being isolated by the partition wall (Para. [0134], lines 6-8, re-hydration solution can be saline which is housed in syringe therefore isolated from implant by partition walls of syringe, and wherein the partition wall is breakable with an external force (syringe of Para. [0134] is capable of being broken open by a user).
It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blackburn to include a kit comprising the mesh device and a saline solution as taught by Sheetrit in order to allow the physician to be provided with all devices and instructions from one source before the procedure (Para. [0134]).

Oates, reasonably pertinent to the problem in that it provides a solution for combining the various parts of a kit, teaches a kit housed in a housing body (Para. [0181], members of the kit are packaged together, packaging is housing body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Blackburn to be packaged in a housing body as taught by Oates in order to allow the kit to be packaged together for shipping (Para. [0181]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth in view of Blackburn.
Regarding claim 8, Farnsworth discloses a surgical method for inguinal hernia (Fig. 4A-4F) comprising: preparing the intraperitoneal insertion member according to claim 1 (see rejection of claim 1 above anticipated by Farnsworth); placing the intraperitoneal insertion member in a surgical site (Para. [0014], lines 1-11, insertion member is delivered at surgical site and unrolls); taking out the cover material from the surgical site (Para. [0015], cover is removed from mesh and removed from surgical site); and spreading the mesh in the surgical site (Para. [0014], lines 11-15, mesh is secured).
Farnsworth discloses the invention essentially as claimed as discussed above.  However, Farnsworth does not expressly disclose the device is delivered through a skin incision to the abdominal cavity.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Farnsworth to be used in an abdominal cavity of a patient as taught by Blackburn in order to treat an abdominal wall defect (Para. [0042]).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth in view of Blackburn in further view of Montanari et al. (US 2012/0197415), hereinafter Montanari.
	Modified Farnsworth discloses the invention essentially as claimed as discussed above regarding claim 8 including forming a skin incision.  However, modified Farnsworth does not disclose the skin incision is formed as a result of an access port.
Regarding claim 9, Montanari, in the same art of hernia repairs, teaches a skin incision is formed as a result of an access port being pierced and then extracted (Para. [0004], small incision is made by passing a trocar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Farnsworth to include forming a skin incision via an access port in order to minimize the size of the incision for the patient (Para. [0004]-[0005]).
	Regarding claim 10, modified Farnsworth discloses the invention essentially as claimed as discussed above regarding claim 8 and 9, including an access port ranging between 5 mm to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the access port of modified Farnsworth from between 5 mm to 15 mm to less than 10 mm as applicant appears to have placed no criticality of the claimed range (see pg. 7, lines 4-5, indicating the diameter “may” be less than 10 mm) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALYSSA M KEANE/            Examiner, Art Unit 3771           

/KATHERINE M SHI/            Primary Examiner, Art Unit 3771